‘.   .




      OFFICE OF 7’HE ATiORNEY     QENERAL    OF ‘t’ElCA#
                         AUBTIN




                                            of roesat date Nod-
ia& u follow:

                                    or EMloadcouuty
                                    it om o.Bllror
                                  ZI, andaotbor o?
                                  8 a t l lo nr   lnt-
                                                                .C
                                                                     -c




          to lr4oloro
                    brewlth a 0    of Opinion 0-64Ob, mhleh
o p inio l
         nnuarrdor the boa& matT o n06ln ch4ptof 1 ritlo’la,
baa moh   w rlfooto6,b7   tb   qdnfoa   0r tho 00urt In th0 c00h-
r8n Couat7 Quo*